Claim Refusal — 35 USC 112(b) The claim is rejected for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b). The claim is indefinite because the reproductions include broken lines that are not described in the specification, and the scope of the claimed design cannot be determined. If the broken lines represent portions of the article or environmental structure for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132):
--The broken lines in FIGS. 1.1- 1.3, 1.7 and 1.8 depict portions of the hook for hanging and the broken lines in FIGS. 1.9 and 1.10 depict an environment of use. None of the broken lines form any part of the claimed design.—
Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions shown in broken lines form no part of the claimed design or a statement that the portions shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).
Matter, such as environmental structure or portions of the “article,” which is shown in a reproduction but for which protection is not sought may be indicated by statement in the description and/or by means of dotted or broken lines or coloring in the reproduction. See 37 CFR 1.1026 and Hague Agreement Administrative Instruction 403.

The scope of the claim is not understood due to FIG. 1.10 showing the lines forming the holes in solid line format while the other drawings show these lines broken and therefore, unclaimed. Applicant can overcome this rejection by consistently showing the broken lines as broken in each figure or as solid in each figure. The broken line statement must correctly state which figures have broken lines and what they represent.
FIGS. 1.9 and 1.10 Disclose nuts, bolts and a wall anchor in possible broken lines. The issue is that the breaks are not sufficient causing ends to bump up into each other forming solid lines. Further, the upper portion of the anchor appears to be in solid lines. All of this causes the scope of the claim to be unclear. It is recommended that the applicant draw larger spaces between the breaks so that the broken lines are actually broken.  

FIG. 1.10 shows a broken line triangle on the hook next to the middle bolt. This looks like it was accidentally placed there. 

    PNG
    media_image1.png
    218
    252
    media_image1.png
    Greyscale



The Specification is objected to for not having a broken line statement. The In re Blum decision quoted below requires a statement to be in the specification that clearly defines the meaning of broken lines in the drawings.  “If broken lines are included in a drawing, their use must be defined in the specification; i.e. environment, boundaries, stitching, fold lines, etc……dotted or broken lines may mean different things in different circumstances and all we wish to say here is that in each case it must be made entirely clear what they do mean.” In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967).  

In order to be in compliance with the In re Blum decision the following broken line statement has been added to the specification between the last figure description and the claim:

--The broken lines depicts portions of the structure and environment that forms no part of the claim.--
Conclusion
The claim is refused under 35 USC 112(b).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Cynthia Underwood at 571-272-7652. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, you may contact Supervisory Patent Examiner Susan Hattan at 571-270-0253. The fax phone number for the organization where this application or proceeding is assigned is 571-272-6024.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. Visit https://patentcenter.uspto.gov to file and manage patent submissions in Patent Center. To learn about Patent Center, visit https:/(www.uspto.gov/patents/apply/patent-center. For information about filing in DOCX format, visit https://(www.uspto.gov/patents/docx. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). To reach a USPTO Customer Service Representative, call 800-786-9199 (toll-free in UNITED STATES and CANADA) or 571-272-1000.

/CYNTHIA R UNDERWOOD/Primary Examiner, Art Unit 2918                                                                                                                                                                                                        8/19/2022